Citation Nr: 1030270	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  02-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss prior to December 18, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss on or after December 18, 2009.

3.  Entitlement to a compensable evaluation for a superficial 
scalp wound scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 
1968.

This matter comes before the Board of Veterans' Appeals (or 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In March 2009, the Board, in pertinent part, remanded the 
Veteran's claims for additional development.  While the case was 
in remand status, the Appeals Management Center (AMC) increased 
the rating for bilateral hearing loss to 30 percent (from 
20 percent) by a May 2010 rating decision.  The 30 percent rating 
was made effective as of December 18, 2009.  Because less than 
the maximum available benefit for a schedular rating was awarded 
and because the increase was not granted for the entire rating 
period of the claim, the hearing loss claim remains before the 
Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 18, 2009, audiological evaluations reflect 
that the Veteran's service-connected bilateral hearing loss was 
manifested by no worse than level VI hearing impairment in the 
right ear and level V hearing impairment in the left ear.

2.  On or after December 18, 2009, audiological evaluation 
reflects that the Veteran's service-connected bilateral hearing 
loss was manifested by no worse than level IV hearing impairment 
in the right ear and level V hearing impairment in the left ear.

3.  It is as likely as not that the length of the Veteran's 
superficial scalp wound scar is at least 5 inches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss prior to December 18, 
2009, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 Diagnostic 
Code 6100 (2009).

2.  The criteria for an evaluation in excess of 30 percent for 
service-connected bilateral hearing loss on or after December 18, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 Diagnostic 
Code 6100 (2009).

3.  Effective from August 30, 2002, the criteria for a 10 percent 
rating for service-connected superficial scalp wound scar have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7800, 
7803-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-
7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Through May 2005 and March 2009 notice letters, the Veteran was 
notified of the information and evidence needed to substantiate 
his claims for increased ratings.  The letters told the Veteran 
that the evidence should show that his service-connected 
disabilities had gotten worse or increased in severity.  The 
March 2009 letter provided the applicable diagnostic codes, as 
well as the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in May 2010, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the May 2005 and March 2009 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of these 
rating issues for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Dallas, Texas, and 
its associated outpatient clinic in Fort Worth, Texas.  In March 
2009, pursuant to the Board's remand, the AMC asked the Veteran 
to return release authorizations for each healthcare provider who 
has provided treatment for his hearing loss and scalp scar.  The 
claims file does not contain a response to that request.

In addition, the Veteran was provided several VA examinations in 
connection with his claims, the reports of which are of record.  
Most recently, in December 2009, the Veteran was afforded VA 
audiological and scar examinations pursuant to the Board's 
remand.  The examination reports contain sufficient evidence by 
which to evaluate the Veteran's two disabilities in the context 
of the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Furthermore, the Veteran was afforded a hearing before 
the Board in September 2008, the transcript of which is also of 
record.  Finally, there is no sign in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Thus, the duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

II. Analysis

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart, 
21 Vet. App. at 509-10.

A. Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing 
loss is more disabling than currently rated.  He asserts that his 
hearing has worsened and that he is unable to properly hear the 
television and conversations.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing loss 
are determined in accordance with the findings obtained on 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The rating criteria establish eleven auditory acuity 
levels designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to be 
assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating exceptional 
patterns of hearing impairment.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a) (2009).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  38 C.F.R. 
§ 4.86(b).  Each ear will be evaluated separately.  In view of 
the examination results detailed below, these provisions are not 
applicable during any period of the claims process.

A review of the evidence of record reveals that bilateral hearing 
loss was noted as a medical problem in the Veteran's treatment 
records from the Dallas VAMC.  He was provided with hearing aids 
to address the problem.  Several VA audiological examinations 
were conducted during the pendency of the claim.  These 
examination reports provide the best evidence for rating the 
disability as they provide the audiometric testing results 
necessary to evaluate hearing loss in the context of the rating 
criteria.

A VA audiological examination was afforded to the Veteran in 
January 2002.  The examination results documented a puretone 
threshold average of 61 for the right ear and 75 for the left 
ear.  The Maryland CNC speech recognition score was 80 percent 
for the right ear and 84 percent for the left ear.  Based on 
those results with the utilization of Table VI, the Veteran had 
level IV hearing impairment in the right ear and level III 
hearing impairment in the left ear.  Applying the results to 
Table VII, a 10 percent disability rating is warranted for 
bilateral hearing loss based on the January 2002 audiological 
examination results.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).  During this rating stage, a 20 percent rating was 
already in effect.  Thus, the January 2002 examination reflects 
that a higher rating was not warranted.

The Veteran underwent further VA audiological examination in May 
2003.  At that time, examination results documented a puretone 
threshold average of 64 for the right ear and 75 for the left 
ear.  The Maryland CNC speech recognition score was 84 percent 
for the right ear and 76 percent for the left ear.  Based on 
those results with the utilization of Table VI, the Veteran had 
level III hearing impairment in the right ear and level V hearing 
impairment in the left ear.  Applying the results to Table VII, a 
10 percent disability rating is warranted for bilateral hearing 
loss based on the May 2003 audiological examination results.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).  During this rating 
stage, a 20 percent rating was already in effect.  Thus, the May 
2003 examination reflects that a higher rating was not warranted.

In January 2005, another VA audiological examination was 
conducted.  The examiner determined that the Veteran's employment 
would not be adversely affected by his disability.  The examiner 
also stated that the Veteran's social and daily activity 
functioning would be somewhat adversely affected by lack of 
auditory acuity, although wearing hearing aids would be to a good 
advantage.  At that time, examination results documented a 
puretone threshold average of 69 for the right ear and 79 for the 
left ear.  The Maryland CNC speech recognition score was 
72 percent for the right ear and 80 percent for the left ear.  
Based on those results with the utilization of Table VI, the 
Veteran had level VI hearing impairment in the right ear and 
level V hearing impairment in the left ear.  Applying the results 
to Table VII, a 20 percent disability rating is warranted for 
bilateral hearing loss based on the January 2005 audiological 
examination results.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).  Although the Veteran's hearing loss appears to have 
worsened during this period, a 20 percent rating was already in 
effect.  Thus, the January 2005 examination reflects that a 
higher rating was not warranted.

The Veteran underwent further VA audiological examination in May 
2006.  At that time, examination results documented a puretone 
threshold average of 64 for the right ear and 69 for the left 
ear.  The Maryland CNC speech recognition score was 84 percent 
for the right ear and 80 percent for the left ear.  Based on 
those results with the utilization of Table VI, the Veteran had 
level III hearing impairment in the right ear and level IV 
hearing impairment in the left ear.  Applying the results to 
Table VII, a 10 percent disability rating is warranted for 
bilateral hearing loss based on the May 2006 audiological 
examination results.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).  During this rating stage, a 20 percent rating was 
already in effect.  Thus, the May 2006 examination reflects that 
a higher rating was not warranted.

In June 2007 and March 2008, general VA examinations were 
conducted that included bilateral hearing loss as a diagnosis.  
These examination reports do not contain audiometric testing.  At 
a hearing in September 2008, the Veteran testified that his 
hearing was worsening and he could not hear higher-pitched noises 
very well.

Pursuant to the Board's remand, the most recent VA audiological 
examination was conducted in December 2009.  At this examination, 
the results documented a puretone threshold average of 70 for the 
right ear and 76 for the left ear.  The Maryland CNC speech 
recognition score was 80 percent for both ears.  Based on these 
results with the utilization of Table VI, the Veteran has level 
IV hearing impairment in the right ear and level V hearing 
impairment in the left ear.  Applying the results to Table VII, a 
10 percent disability rating is warranted for bilateral hearing 
loss based on the December 2009 audiological examination results.  
See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  For this rating 
stage, a 30 percent rating is already in effect.  Thus, the 
December 2009 examination reflects that a higher rating is not 
warranted.  Although no more than a 10 percent rating is evident 
by the December 2009 VA examination, the AMC nevertheless 
established a 30 percent rating for bilateral hearing loss 
effective from the date of the examination-December 18, 2009.

In consideration of the objective audiometric examination results 
that have been made a part of the record from the time period one 
year before the claim for an increase was filed, the Veteran has 
experienced no more than 20 percent disabling bilateral hearing 
loss.  The Board has considered the Veteran's submitted 
statements and hearing testimony by which he contends that higher 
ratings are warranted.  Despite the seemingly credible 
statements, the Board is bound by the regulations that require a 
mechanical application of the rating criteria.  Moreover, on 
multiple occasions, the hearing acuity data collected herein is 
shown to warrant ratings less that those assigned during the 
appeal period.  Therefore, a rating in excess of 20 percent is 
not warranted for bilateral hearing loss at any time prior to 
December 18, 2009, and a rating in excess of 30 percent is not 
warranted on or after December 18, 2009.  

B. Superficial Scalp Wound Scar

The evidence of record reflects that the Veteran has a scar on 
the top of his head as a result of a shrapnel wound incurred in 
military service.  The scar has been evaluated as noncompensably 
(zero percent) disabling under Diagnostic Code 7800 for a scar of 
the head, face, or neck.

At the time the claim for an increased rating was filed, 
Diagnostic Code 7800 provided that a disfiguring scar of the 
head, face, or neck warrants a noncompensable evaluation for 
slight disfigurement, and a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation contemplates 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent rating is assigned for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  A Note to Diagnostic Code 
7800 provides that, when in addition to tissue loss and 
cicatrization there is marked discoloration, color change, or the 
like, a 50 percent evaluation may be increased to 80 percent, a 
30 percent evaluation may be increased to 50 percent, and a 10 
percent evaluation may be increased to 30 percent.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7800) (2002).

Non-burn scars could also be evaluated as 10 percent disabling 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118 (Diagnostic Code 7803) (2002).  A 
10 percent rating was also warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7804) (2002).  Additionally, scars could 
be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002).

Effective August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin.  67 Fed. Reg. 49590-99 (July 31, 2002).  VA must consider 
the Veteran's scar evaluation under each set of criteria, with 
consideration of revised criteria no sooner than the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Diagnostic Codes 7800 to 7805 contain the revised criteria for 
evaluating scars.  The rating criteria for disfigurement of the 
head, face, or neck are set forth in Diagnostic Code 7800.  Under 
that diagnostic code, a 10 percent evaluation is warranted for 
scars of the head, face, and neck with one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with two 
or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five characteristics 
of disfigurement.  An 80 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118 (Diagnostic Code 7800) (2008).

Note 1, following Diagnostic Code 7800, provides that the eight 
characteristics of disfigurement are:  a scar 5 or more inches 
(13 or more cm) in length, scar at least one-quarter inch (0.6 
cm) wide at its widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to underlying tissue, skin 
hypo- or hyper-pigmented in an area exceeding six square inches 
(39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches, underlying 
soft tissue missing in an area exceeding six square inches, and 
skin indurated and inflexible in an area exceeding six square 
inches.  Id.

Under Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following the 
criteria, defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides for a maximum 10 percent rating for 
superficial scars that are painful on examination.  Under 
Diagnostic Code 7805, scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 4.118 
(2008).

(During the pendency of the appeal, the rating schedule for 
evaluating scars was again revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply to 
all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to October 
23, 2008, the most recent revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the veteran's 
disability has increased since the last review.  Id.  No such 
request has been made.)

A review of the evidence of record reveals that the Veteran's 
scalp scar is not disabling in any manner.  The Veteran has not 
received treatment for the scar during the course of the claim.  
Several VA examination reports, as well as the Veteran's own 
statement, indicate that the scar does not cause any problems or 
impairment.  A January 2002 VA examination report shows that the 
scar on the midline of the upper scalp was not visible, was 
barely palpable, and was not disfiguring in any way.  In a May 
2003 VA examination report, the scar was described as a slightly 
indented scar that was well-hidden in the hair.  The examiner 
stated that the scar was completely healed and caused no 
problems.  The Veteran stated that he had no trouble or problems 
with the scar.  At a January 2005 VA examination, the Veteran 
denied experiencing pain, swelling, or redness, in connection 
with the scar.  He stated that the scar did not bother him 
whatsoever.  The examiner found a well-healed scar with no 
residuals.

In May 2006, the Veteran underwent further VA examination of the 
scar.  The Veteran denied associated pain, swelling, or drainage.  
He stated that he had no problems with the scar and denied any 
complaints whatsoever.  The examiner described the scar as 
slightly indented with good texture and good adherence.  The scar 
was non-tender, and there was no keloid formation, elevation, 
depression, breakdown, ulceration, limitation of function, or 
functional impairment.  The diagnosis was a shrapnel injury to 
the scalp with no residuals.

In June 2007 and March 2008, general VA examinations were 
conducted that included a scalp scar as a diagnosis.  The Veteran 
denied experiencing any symptoms associated with the scar.  No 
residuals were found on examination.  At his hearing in September 
2008, the Veteran testified that the scar was not painful.

Pursuant to the Board's remand, the most recent VA scar 
examination was conducted in December 2009.  The Veteran 
continued to deny any problems with the scar.  The examiner 
provided a diagnosis of a superficial scar with no residuals.  
There was no underlying tissue damage, inflammation, keloid 
formation, loss of function, functional impairment, breakdown, 
ulceration, pain, atrophy, irregularity, or scaliness.  Although 
the Veteran complained of occasional headaches, a skull x-ray 
series was normal.  Color photographs document what appears to be 
a scar on the top of the Veteran's head, barely visible through 
his hair.

In consideration this evidence, the Board finds that a 
compensable rating is not warranted under the former criteria for 
evaluating scars.  The examination evidence has revealed that 
there is simply no residual impairment or disabling aspect of the 
scalp scar.  The evidence does not reflect that the scar has been 
disfiguring, poorly nourished, ulcerated, tender, or painful.  
There has been no limitation of function of the affected part 
(the head).  As a result, a compensable rating is not warranted 
for a superficial scalp wound scar at any point during the rating 
period under the former rating criteria.  See 38 C.F.R. § 4.118 
(Diagnostic Codes 7800, 7803-7805) (2002).

For the most part, the applicable revised criteria do not provide 
for a compensable rating as well.  The evidence does not show 
that the superficial scar is unstable or painful on examination.  
Additionally, the scar does not cause limitation of function of 
the affected part (the head).  See 38 C.F.R. § 4.118 (Diagnostic 
Codes 7803-7805) (2008).

Although the VA examiners have indicated that the scalp scar is 
not disfiguring and causes no residual impairment, revised 
Diagnostic Code 7800 may provide for a compensable rating based 
on the size of the scar.  As noted previously, a scar 5 or more 
inches (13 or more cm) in length and a scar at least one-quarter 
inch (0.6 cm) wide at its widest part are characteristics of 
disfigurement for purposes of evaluating scars.  Additionally, a 
10 percent rating is warranted when one characteristic of 
disfigurement is evident and a 20 percent rating is warranted 
when two or three characteristics are evident.

The several VA examination reports indicate that there is some 
question as to the exact size of the scalp scar.  The May 2003 VA 
examiner measured the scar as 4.5 inches to 5 inches in length.  
The January 2005, May 2006, March 2008, and December 2009 VA 
examinations were all conducted by the same examiner.  That 
examiner measured the scar as 6 to 8 inches in length in January 
2005, 4.5 to 5 inches in length in May 2006, 3/4 inches in length 
in March 2008, and approximately 4 inches in length and less than 
1/4 inches wide in December 2009.  Notably, in December 2009, the 
examiner stated that it was difficult to measure the scar due to 
the Veteran's very thick hair.

Although the measurement of the length of the scar varied on 
examination, the scar could be considered to be at least 5 inches 
in length on three occasions.  In cases where reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in the favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, when resolving 
reasonable doubt in favor of the Veteran, the Board finds that it 
is as likely as not that the scalp scar is at least 5 inches in 
length.  Thus, one characteristic of disfigurement has been 
evident.

The December 2009 VA examination report contains the only width 
measurement of the scar.  Because the scar is described as less 
than 1/4 inches in width, that aspect of the scar is not a 
characteristic of disfigurement.

In view of the Veteran's scalp scar evidencing one characteristic 
of disfigurement, the Board concludes that a 10 percent rating is 
warranted for his service-connected superficial scalp wound scar 
under the revised rating criteria.  See 38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2008).  Because the effective date of the 
revised criteria is August 30, 2002, the criteria may not be 
applied prior to that date.  Accordingly, the 10 percent rating 
is warranted from August 30, 2002.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's bilateral hearing loss or 
superficial scalp wound scar has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disabilities have been 
accurately reflected by the schedular criteria.  Specifically 
concerning hearing loss, it was noted by the January 2005 VA 
examiner that the Veteran's social and daily activity functioning 
would be somewhat adversely affected by lack of auditory acuity.  
Such an effect does not take the Veteran's case outside the norm 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran 
is entitled to a compensable evaluation for a superficial scalp 
wound scar-10 percent, but no higher and effective from August 
30, 2002.  Entitlement to a rating for bilateral hearing loss in 
excess of 20 percent prior to December 18, 2009, and in excess of 
30 percent on or after that date, must be denied.  In reaching 
these conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine and has applied it where 
necessary.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for bilateral hearing loss 
prior to December 18, 2009, is denied.

An evaluation in excess of 30 percent for bilateral hearing loss 
on or after December 18, 2009, is denied.

A 10 percent rating for a superficial scalp wound scar is 
granted, effective August 30, 2002, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


